Citation Nr: 1607432	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  09-03 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.
 
2.  Entitlement to service connection for a bilateral shoulder disorder, to include as secondary to a lumbar spine disorder.

3.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to a lumbar spine disorder.

4.  Entitlement to service connection for hemorrhoids, to include as secondary to a lumbar spine disorder.

5.  Entitlement to service connection for sleep apnea, to include as secondary to a lumbar spine disorder.
 

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

The Veteran and R.D.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1978 to February 1982.  Subsequently, he served in the Virginia Army National Guard from June 1984 to June 1985.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2007 and June 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2012, the Veteran presented testimony at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the VBMS folder.  

The Board remanded the appeal in January 2013, July 2013, and November 2014 for further development.  The case has since been returned to the Board for appellate review.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  



FINDINGS OF FACT

1.  The Veteran's current lumbar spine, bilateral shoulder, and bilateral knee disorders did not manifest in service or within one year thereafter and are not otherwise related to his military service.

2.  The Veteran's current hemorrhoids did not manifest in service and are not otherwise related to his military service.

3.  The Veteran's sleep apnea did not manifest in service and is not otherwise related to his military service from.


CONCLUSIONS OF LAW

1.  A lumbar spine disorder was not incurred in active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  A bilateral shoulder disorder was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

3.  A bilateral knee disorder was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


4.  Hemorrhoids were not incurred in active service and are not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

5.  Sleep apnea was not incurred in active service and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In this case, the duty to notify was satisfied by letters sent to the Veteran in December 2006, January 2008, January 2015, May 2015, July 2015, and August 2015.  Moreover, the issues were readjudicated by the RO in a September 2015 Supplemental Statement of the Case (SSOC), such that any timing error was cured.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Accordingly, the Veteran has received all required notice in this case for the service connection issues on appeal, such that there is no prejudicial error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  There has been no allegation of any error in the VCAA notice provided to the Veteran.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records, service personnel records, VA treatment records, Social Security Administration (SSA) records, and private medical evidence as authorized by the Veteran.  The record also includes VA examination reports, and lay statements.   

With regard to Virginia Army National Guard records, the RO secured service personnel records from the Veteran's period of Army National Guard service from June 1984 to June 1985.  In a May 2015 Report of General Information, the Veteran clarified that he never served in the Georgia Army National Guard; therefore, there is no need to search for records from such service.  In addition, with regard to the medical treatment records from the Veteran's service in Virginia Army National Guard, the Office of the Adjutant General of Virginia indicated in an August 2015 Memorandum that there were no treatment records for the Veteran for that period.  Therefore, any further searches would be futile.

The Veteran was also afforded VA examinations in February 2013, September 2013, November 2013, and September 2015.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  As will be discussed below, when considered as a whole, these examinations and opinions were thorough, supported by explanations, based on a review of the claims folder, and supported by clinical evidence of record.  The VA examinations also considered the Veteran's lay assertions.  As such, there is no basis for any further VA examination or opinion as to the particular issues on appeal.  

With regard to the January 2012 hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veteran's Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the January 2012 hearing, the undersigned Veterans Law Judge, the Veteran, and his representative identified the issues on appeal and engaged in a discussion as to substantiation of those claims.  Additional evidence was submitted at that time with a waiver of the RO's initial consideration, but other outstanding evidence was identified.  The actions of the undersigned Veterans Law Judge supplement the VCAA and comply with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  

With regard to the prior January 2013, July 2013, and November 2014 Board remands, the Board finds that the AOJ substantially complied with the directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, the AOJ secured additional VA treatment records; National Guard personnel records; inpatient clinical records from the U.S. Army Hospital in Bremerhaven, Germany; and, a translation of inpatient hospital records from German to English.  The AOJ also verified the Veteran's service from June 1984 to June 1985 in the Virginia Army National Guard and provided him several VA examinations and addendum opinions to determine the etiology of the claimed disorders.  As such, the AOJ has substantially complied with the remand directives.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


II.  Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.   38 C.F.R. § 3.303(d).   See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Sleep apnea and hemorrhoids are not an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service do not apply. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-39.  

However, under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker, 708 F.3d at 1335-37.  Arthritis is an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) would apply if arthritis is noted or shown in the record.  Walker, 708 F.3d at 1338-39.  Service connection for an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a) can also be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

That is, under 38 C.F.R. § 3.303(b), with an enumerated "chronic disease" such as arthritis shown in service (or within the presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  See also Groves v. Peake, 524 F.3d 1306, 1309 (2008).  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clear cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity of symptomatology.  38 C.F.R. § 3.303(b).  

Continuity of symptomatology after discharge is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, i.e., "when the fact of chronicity in service is not adequately supported."   When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and service, and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.  38 C.F.R. § 3.303(b).  See also Walker, 708 F.3d at 1339-40.  

With regard to secondary service connection, a disability can be service-connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

In short, in order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) probative evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a) (West 2014).  The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).   For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


A.  Lumbar Spine, Bilateral Knee, and Bilateral Shoulder Disorders

The Veteran has asserted that his current lumbar spine, bilateral shoulder, and bilateral knee disorders began in service in February 1980 due to trauma when he was involved in a motor vehicle accident while working in Germany as a mail clerk for the Army.  He has maintained that this motor vehicle accident was a catalyst in weakening his lumbar spine, bilateral shoulders, and bilateral knees.  He was hospitalized in February 1980 and March 1980 during service for this injury.   He has asserted continuity of symptoms since the February 1980 in-service injury, with lumbar spine, bilateral shoulder, and bilateral knee pain affecting his post-service work as a laborer.  He also claimed that his running during physical training in service was a factor in causing his knee and lumbar spine problems.  He has further mentioned injuring his left shoulder in a separate incident during service when a percussion bomb exploded and threw him 15 feet.  He has stated that he complained of lumbar spine and knee pain when he joined the Virginia Army National Guard in June 1984, but they accepted him anyway.  

In the alternative, the Veteran has asserted that his bilateral shoulder and bilateral knee disorders were caused or aggravated by his lumbar spine disorder.  He has stated that he has tried to compensate for his low back pain by using his knees and shoulders more than he normally would.  

The Veteran has also stated that he did not seek post-service treatment for his lumbar spine, bilateral shoulder, and bilateral knee problems until 2006 because he did not have any medical insurance.  Instead, he took over-the-counter medications for the pain.  See March 2009, June 2009, and March 2013 Veteran's statements; October 2006 and December 2007 claims; July 2008 NOD; January 2009 and June 2009 VA Form 9s; January 2012 hearing testimony.  
   
In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for lumbar spine, bilateral knee, and bilateral shoulder disorders. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the present case, there is sufficient evidence that the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Specifically, based on x-rays, the February 2013 VA examiners diagnosed him with degenerative joint disease of both knees, degenerative joint disease of both shoulders (specifically of the acromioclavicular and glenohumeral joints), and degenerative joint disease and spondylosis of the lumbar spine.  Thus, the Veteran clearly has current diagnoses, and the remaining question is whether these disorders manifested in service, within one year of service, or are otherwise related thereto.  

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of arthritis or any other low back, right knee, or bilateral shoulder disorder.  The service treatment records do document treatment in May 1978 for a left knee stressed tendon after falling while skating.  The Veteran was provided a left knee brace at that time.  However, service treatment records dated through 1982 are negative for any further complaints or treatment for either the left knee or right knee during service.  

Service treatment records dated in February 1980 from St. Josef's Hospital in Germany also confirm that the Veteran received treatment after his involvement in a motor vehicle accident.  However, at that time, he was only treated for and diagnosed with a large laceration on the back of his head and a skull contusion.  He was then transferred to the U.S. Army Hospital in Bremerhaven, Germany, from late February 1980 to March 1980.  He was diagnosed with a contusion of the head and brain and an open wound of the scalp with hematoma.  The inpatient hospital records include detailed nursing notes and physician reports from February 1980 and March 1980, bu they do not document any complaints or treatment pertaining to the lumbar spine, knees, or shoulders.  In addition, service treatment records do not mention the Veteran injuring his left shoulder in a separate incident when a percussion bomb exploded, throwing him 15 feet.  Moreover, upon separation in January 1982, the Veteran's spine, upper extremities, and lower extremities were normal.  Thus, the evidence does not show that the Veteran had chronic arthritis of the lumbar spine, bilateral shoulders, or bilateral knees at the time he separated from service in February 1982 or any other back, knee, or shoulder disorder.
    
Under 38 C.F.R. § 3.303(b), this case does not meet the test for "chronic disease" as set forth in lieu of a medical nexus.  Although arthritis is an enumerated "chronic disease" under 38 C.F.R. § 3.309(a) (listing named chronic diseases), neither disorder in the present case is "shown" in service.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  The service treatment records in the present case do not establish a combination of manifestations sufficient to identify the disease entity of arthritis of the lumbar spine, bilateral knee, or bilateral shoulders.  That is, 38 C.F.R. § 3.303(b) equates "shown in service" with a reliable diagnosis of the chronic disease while in service.  Walker, 708 F.3d at 1339.  No such diagnosis of arthritis is of record during service.  As noted above, there was no mention of any complaints, treatment, or diagnosis of any lumbar spine, bilateral shoulder, or right knee disorders during service.  

Following the Veteran's military service, there is also no objective indication of arthritis, degenerative changes, or degenerative joint disease of the lumbar spine, bilateral shoulders, or bilateral knees within one year of the Veteran' military service.  Arthritis must be objectively confirmed by x-ray.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Indeed, there is no medical evidence showing that he had such disorders within the first year after his separation from service.  Thus, the Veteran is not entitled to service connection for arthritis of the lumbar spine, bilateral shoulders, or bilateral knees on a presumptive basis, either as a chronic disease during service or within one year of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); Walker, 708 F.3d 1335-37.

Moreover, following the Veteran's military service, the evidence of record does not establish continuity of symptomatology of arthritis, degenerative changes, or degenerative joint disease of the lumbar spine, bilateral shoulders, or bilateral knees.  38 C.F.R. § 3.303(b).  In making this determination, the Board acknowledges the Veteran's lay assertions regarding continuous lumbar spine, bilateral knee, and bilateral shoulder pain since his separation from service in 1982.  He has stated he complained of lumbar spine and knee pain when he joined the Virginia Army National Guard several years after service in June 1984, but they accepted him anyway.  He has also stated that he did not seek post-service treatment for his lumbar spine, bilateral shoulder, and bilateral knee problems until 2006 because he did not have any medical insurance.  In 2007, he also submitted lay statements from family and friends indicating that they observed lumbar spine and leg problems for the Veteran immediately after his discharge from service from 1982 to 1984.  

The Veteran, his family, and his friends are competent to report observable symptoms, such as lumbar spine, bilateral shoulder, and bilateral knee pain since his military service.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  However, once evidence is determined to be competent, the Board must determine whether the evidence also is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The Veteran's credibility affects the weight to be given to his testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight.  See Washington, 19 Vet. App. at 368.

Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony."  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  Personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992). 
	
The Veteran's lay assertions as to an in-service lumbar spine, bilateral knee, and bilateral shoulder injury with continuity of symptoms thereafter are inconsistent with the totality of the evidence of record, and entitled to less probative weight, for the following reasons: 

First, as to the in-service injury, although the medical and lay evidence of record establishes that the Veteran sustained a motor vehicle accident during active service in Germany and was treated from February 1980 to March 1980, the evidence does not indicate that he injured or was treated for his back, knees, or shoulders at that time.  The Board notes that lumbar spine, bilateral knee, or bilateral shoulder traumatic injuries due to a motor vehicle accident in February 1980 would have likely been noted if they had occurred, as there were detailed inpatient records from U.S. Army Hospital in Bremerhaven, Germany, documenting other complaints.   See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (when a medical condition or symptom has not been noted in the medical records, the Board may not consider that as negative evidence unless it is the sort of condition or symptom that would normally be noted or reported).   In addition, at his January 1982 separation examination, his spine, lower extremities, and upper extremities were found to be normal.  As such, there was affirmative evidence showing that he did not have a lumbar spine, knee, or shoulder disorder at that time of his separation from service.

Second, the post-service medical evidence of record is inconsistent with the Veteran's lay assertions regarding continuous lumbar spine, bilateral shoulder, and bilateral knee pain and symptoms from the time of his in-service motor vehicle accident in February 1980.  See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010); Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (the Board can use inconsistent statements, among other factors, to impeach the credibility of a witness).  In this regard, contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  For example, private treatment records from Dr. D.B., MD., dated from 1989 to 2006 document recurrent treatment for hypertension, possible diabetes, abdominal pain, ingrown toenail removal, allergic rhinitis, obesity, and left ankle cellulitis, but fail to mention any lumbar spine or bilateral knee problems.  There is one instance of bilateral shoulder muscle spasms related to overexertion from painting in October 1992, but no further treatment or complaints for either shoulder from 1989 to 2006.   

Statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  White v. Illinois, 502 U.S. 346, 355-56 (1991); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate).  If the Veteran was having continuous lumbar spine, bilateral knee, and bilateral shoulder pain and symptoms ever since a 1980 injury, it seems unlikely that he would fail to report such symptoms on multiple occasions from 1989 to 2006.  In fact, in private treatment records from Dr. D.B. dated in June 1989, October 2000, December 2001, and April 2004, the Veteran specifically stated he had no other problems or complaints.  In addition, the Veteran's allegation that he did not seek post-service treatment for his lumbar spine, bilateral shoulder, and bilateral knee problems until 2006 because he did not have any medical insurance is not supported by the fact that he actually received private treatment for other multiple conditions with Dr. D.B. from 1989 to 2006.  The Veteran also alleged that he complained of lumbar spine and knee pain when he joined the Virginia Army National Guard several years after service in June 1984, but they accepted him anyway.  Although VA was not able to secure any post-service National Guard treatment records from 1984 and 1985 to confirm whether or not the Veteran reported lumbar spine or knee pain in 1984, the fact that he did not report any lumbar spine or knee pain shortly thereafter from 1989 to 2006 does not add probative weight to this particular lay assertion.  

For the foregoing reasons, the Board finds that the reported history regarding the onset of the claimed disorders is not credible.

With regard to a nexus between the Veteran's current lumbar spine, bilateral knee, and bilateral shoulder disorder and his military service, the record reflects several favorable and unfavorable medical opinions of record.  

With regard to the favorable evidence, the Veteran's treating VA physician, Dr. P.P., MD., provided medical opinions in October 2007, August 2008, January 2009, and December 2010.  All of these medical opinions reach the same favorable conclusion, although the December 2010 opinion provides the most detail.  Dr. P.P. stated that he was the primary care physician and that he had been diagnosed with degenerative joint disease/arthritis of the lumbar spine and the right shoulder and chronic bilateral knee pain.  Dr. P.P. also mentioned that he had reviewed the Veteran's service treatment records documenting his February 1980 motor vehicle accident and subsequent hospitalization.  Dr. P.P. opined that the injuries sustained in the motor vehicle accident were a "direct cause" of the Veteran's lumbar spine, right shoulder, and bilateral knee conditions.  Dr. P.P. felt the "mechanism" for these injuries was blunt trauma to the head causing spinal injuries and blunt trauma to the knees and right shoulder.  
Nevertheless, the Board notes that Dr. P.P. did not explain how blunt trauma to the head could cause a spinal injury.  He also did not address the fact that the detailed U.S. Army Hospital service treatment records did not document any blunt trauma to the lumbar spine, knees, or shoulders from the accident.  Nor did he discuss the fact that the remaining service treatment records did not show any complaints, treatment, or diagnosis of lumbar spine, bilateral shoulder, or bilateral knee disorders.  Furthermore, Dr. P.P. did not discuss the absence of any documented symptoms for many years after the Veteran's military service.  A medical opinion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In assessing evidence, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  A clinician must provide a rationale for any medical opinion proffered.  See Nieves-Rodriguez, 22 Vet. App. at 305 (lack of a reasoned medical explanation is a significant factor in assessing the value of a medical opinion).  Additionally, the Court has previously and expressly rejected a "rule that would give the opinions of treating physicians greater weight in evaluating claims made by veterans."  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993); see also Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); Harder v. Brown, 5 Vet. App. 183, 188 (1993).  Thus, the medical opinions of Dr. P.P. are entitled to only limited probative value in support of the Veteran's service connection claims.  

With regard to the favorable evidence, a June 2007 VA examiner opined that the Veteran's lumbar spine arthritis "has existed since 1980."  However, this medical opinion is also inadequate for several reasons.  The VA examiner did not provide any analysis, basis, rationale, or clinical details for the opinion.  In addition, it appears that this opinion was merely a recitation of the Veteran's reported history.  As discussed above, the Board finds that the Veteran's reported history of onset is not credible. Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a Veteran's statement renders a medical report incredible only if the Board rejects the statements of the Veteran).  Thus, the June 2007 VA examiner's opinion has very limited probative value.  


With regard to the unfavorable evidence, in February 2013, the Veteran underwent VA examinations for the lumbar spine, bilateral shoulders, and bilateral knees.  The VA examiner, after a review of the pertinent evidence in the claims folder, opined that it was less likely than not the Veteran's lumbar spine, bilateral shoulder, and bilateral knee problems are associated with the automobile accident he suffered on active duty.  The VA examiner initially noted the Veteran's reported history of having "severe back pains" and knee problems in 1984 when he joined the National Guard.  However, the VA examiner observed that there was no mention of injuries to the back, knees, and shoulders when the Veteran was hospitalized with a contusion of the head and brain and open wound in February 1980; the only documented injury was to the head.  The VA examiner also observed that there were no abnormalities in the spine, knees, or shoulders at the Veteran's January 1982 separation examination and that the Veteran had no medical management of his conditions until 2006.  In addition, after service, the Veteran worked in strenuous occupations that could not have been performed with significant back, knee, or shoulder problems.  Further, the Veteran's X-rays show moderate degenerative joint disease of the lumbar spine, mild degenerative joint disease of the knees, and minimal and moderate degenerative joint disease of the shoulder joints, with no localizing characteristics suggestive of trauma.  Significantly, the VA examiner reflected that the Veteran was "grossly obese" (321 pounds).  The VA examiner stated that the Veteran's obesity and age would account for his degenerative changes in these joints.  The VA examiner also suggested that Dr. P.P., the Veteran's treating physician, provided no rationale for his favorable medical opinion (discussed in detail above).  

In a September 2013 VA addendum opinion, the same VA examiner stated that there was no change in his medical opinion after reviewing additional service treatment records and a lay statement from the Veteran.  The VA examiner again emphasized that in-service hospital records made no mention of injuries to the back, knee, or shoulder and reiterated that the Veteran's active job after service was also a cause of his arthritis (SSA records do confirm that the Veteran engaged in physically engaging work as a general laborer from 1996 to 2005).  The examiner also noted that the Veteran's bilateral knee and shoulder X-rays were normal and consistent with his age. 

In a September 2015 VA addendum opinion, the same VA examiner considered the May 1978 service treatment record documenting treatment for a left knee tendon injury after falling while skating.  The VA examiner still found the Veteran's left knee disability was not related to the in-service injury.  The VA examiner observed that service treatment records made no subsequent mention of left knee problems, including at separation in January 1982.  Hence, the VA examiner concluded the left knee condition in May 1978 was an overuse syndrome that resolved.  The VA examiner also concluded the Veteran's left knee problems did not manifest as arthritis within one year of discharge from service.  

Overall, the February 2013, September 2013, and September 2015 VA examinations and opinions were thorough, based on a review of the evidence of record, and supported by a detailed rationale.  The VA examiner also considered the Veteran's lay assertions.  The Court has stated that an examination or opinion is adequate when it sufficiently informs the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  In addition, the in-service, private, and VA clinical evidence of record provides support for the unfavorable opinions.  For these reasons, the Board finds that the unfavorable VA examinations and opinions outweigh the favorable June 2007 VA examination and favorable VA opinions of record from Dr. P.P.

The Board does acknowledge the lay assertions relating the Veteran's current lumbar spine, knee, and shoulder disorders to his military service.  However, even assuming that the Veteran is competent to opine on this medical matter, the Board finds that the specific, reasoned opinion provided by the February 2013, September 2013, and September 2015 VA examiner is of greater probative weight than the general lay assertions.  As discussed above, the VA examiner reviewed the evidence of record, including the Veteran's statements and reported history, and provided a rationale supported by the evidence and his own knowledge, training, and medical expertise.  Therefore, the Board finds that the weight of the competent, credible, and probative evidence shows that the Veteran does not have current lumbar spine, knee, and shoulder disorders that are related to his military service.

With regard to secondary service connection, the Board notes that the Veteran is not service-connected for a lumbar spine disorder.  There is no indication, nor has the appellant contended, that his bilateral shoulder and bilateral knee disorders are caused or aggravated by any other service-connected disability.  Thus, service connection for a bilateral shoulder disorder and bilateral knee disorder is not warranted on a secondary basis. 38 C.F.R. § 3.310.

Accordingly, the preponderance of the evidence is against the Veteran's claims for service connection for lumbar spine, bilateral knee, and bilateral shoulder disorders on a direct, presumptive, and secondary basis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


B.  Hemorroids

The Veteran has asserted that his current hemorrhoids are the result of in-service trauma when he was involved in a motor vehicle accident while working in Germany as a mail clerk for the Army.  He has maintained that this motor vehicle accident was a catalyst in causing his hemorrhoids.  He was hospitalized in February 1980 and March 1980 during service due to the motor vehicle accident.   
In the alternative, he has asserted that his hemorrhoids were caused or aggravated by his lumbar spine disorder.  In this regard, he has stated that, due to pain from his lumbar spine, he strained to perform work tasks, ultimately causing his hemorrhoids to develop.  He has asserted that the weakened muscles from his lumbar spine caused his hemorrhoids.  See December 2007 claim; July 2008 NOD; June 2009 VA Form 9; March 2013 and August 2013 Veteran's statements; January 2012 hearing testimony at pages 20-23.  
   
In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for hemorrhoids.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the present case, there is sufficient evidence that the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Specifically, the February 2013 VA examiner diagnosed the Veteran with hemorrhoids.  VA and private treatment records dated from 2005 to 2014 have also diagnosed him with hemorrhoids, and the Veteran has undergone several surgeries for his hemorrhoids.  Thus, the Veteran clearly has a current diagnosis, and the remaining question is whether his hemorrhoids manifested in service or are otherwise related thereto.  

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of hemorrhoids.  Moreover, upon separation in January 1982, the Veteran's examination of the anus and rectum was normal; hemorrhoids were not noted.  

The Veteran does not assert, and the evidence does not indicate, frequent and persistent symptoms due to hemorrhoids after his separation from service in 1982.  Rather, the first evidence of hemorrhoids was in 1997.  See February 2013 VA examination (noting a first diagnosis of hemorrhoids with a hemorrhoidectomy in 1997); January 2012 hearing testimony at page 20.  Dr. D.B. also treated the Veteran for hemorrhoids in 2005.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

With regard to a nexus, there is probative medical evidence of record that clearly weighs against a relationship between the Veteran's hemorrhoids and his period of military service.  Specifically, a February 2013 VA examiner reviewed the claims file, including the service treatment records, and noted that the Veteran did not report complaints or treatment of hemorrhoids until 1997, which was many years after active duty.  The VA examiner opined the Veteran's hemorrhoids were not incurred in or caused by his military service.  This opinion was thorough, supported by an explanation, based on a review of the claims folder, and supported by the evidence of record.  

In a November 2013 VA addendum opinion, the same VA examiner stated there was no change in his medical opinion after reviewing additional service treatment records and a lay statement from the Veteran.  The VA examiner again emphasized that in-service hospital records made no mention of hemorrhoids and that the Veteran's hemorrhoids did not occur until years after his active duty service. 

The evidence of record does not include any medical opinion supporting the Veteran's claim.

The Board acknowledges the Veteran's hearing testimony that his VA treating physician, Dr. P.P., told him his in-service motor vehicle accident damaged his spinal muscles, thereby causing his hemorrhoids.  See January 2012 hearing testimony at pages 20-23.  However, despite the fact that Dr. P.P. has submitted four separate written nexus opinions in October 2007, August 2008, January 2009, and December 2010, these opinions only addressed the Veteran's lumbar spine, bilateral shoulder, and bilateral knee disorders.  Dr. P.P. did not submit any written medical opinion of record pertaining to the Veteran's hemorrhoids.  Although lay testimony regarding what a medical professional tells a lay person is specifically listed as one of the examples given as competent lay testimony (see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)), Dr. P.P.'s purported statement to the Veteran is outweighed by the clinical and more detailed examination and opinion of the February 2013 VA examiner.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King, 700 F.3d at 1344.  In this case, the VA examiner reviewed and considered the evidence of record, including the Veteran's statements, and provided a medical opinion with a supporting rationale relying on his own medical training, knowledge, and expertise.

With regard to secondary service connection, the Board notes that the Veteran is not service-connected for a lumbar spine disorder.  There is no indication, nor has the appellant contended, that his hemorrhoids are caused or aggravated by any other service-connected disability.  Thus, service connection for hemorrhoids is not warranted on a secondary basis. 38 C.F.R. § 3.310.

Accordingly, the preponderance of the evidence is against the Veteran's service connection claim for hemorrhoids.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


C.  Sleep Apnea 

The Veteran has asserted that his current sleep apnea is the result of in-service trauma when he was involved in a motor vehicle accident while working in Germany as a mail clerk for the Army.  He has maintained that this motor vehicle accident was a catalyst in causing his sleep apnea disorder.  He was hospitalized in February 1980 and March 1980 during service due to the motor vehicle accident.  The Veteran and his mother have indicated that they noticed him snoring when he slept, which began a short time after his February 1980 motor vehicle accident.  The Veteran also noticed difficulty sleeping and gasping for air after the motor vehicle accident, as well as daytime fatigue.  He has asserted frequent and persistent symptoms of sleep apnea since the February 1980 in-service injury.  In the alternative, he has asserted that his sleep apnea was caused or aggravated by his lumbar spine arthritis "from the contusions."  See October 2006 and December 2007 claims; September 2007 statements from mother and sister; January 2008, March 2013, and August 2013 Veteran's statements; January 2009 VA Form 9; January 2012 hearing testimony at pages 5-7.  
   
In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for sleep apnea.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the present case, there is sufficient evidence that the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Specifically, the February 2013 VA examiner diagnosed him with obstructive sleep apnea, and VA and private treatment records dated from 2006 to 2014 have also diagnosed sleep apnea.  This diagnosis was based on private sleep laboratory testing performed in September 2006.  In addition, the Veteran uses a continuous airway pressure (CPAP) machine to treat his sleep apnea.  Thus, the Veteran clearly has a current diagnosis, and the remaining question is whether his sleep apnea disorder manifested in service or is otherwise related thereto.  

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of sleep apnea.  He was not diagnosed with sleep apnea until 2006.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board does acknowledge that the assertions made by the Veteran and his family members that he has had frequent and persistent symptoms of snoring, difficulty sleeping, gasping for air, and daytime fatigue due to sleep apnea after his in-service motor vehicle accident in 1980 and continuing after his separation from service in 1982.  See October 2006 and December 2007 claims; September 2007 statements from mother and sister; January 2008, March 2013, and August 2013 Veteran's statements; January 2009 VA Form 9; January 2012 hearing testimony at pages 5-7.  

The Veteran and his family members are competent to report observable symptoms.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  However, as previously noted, sleep apnea is not an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service do not apply. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-39.  

Moreover, with regard to a nexus, a February 2013 VA examiner reviewed the claims file, including the service treatment records.  Although the VA examiner proffered a confusing medical opinion in February 2013, the same VA examiner provided an addendum opinion in November 2013 in which he stated that it was less likely as not that the Veteran's sleep apnea was related to his military service.  In so doing, the examiner noted that the Veteran's service treatment records are negative for any documentation of sleep apnea and that he was not diagnosed until 2006, which as 24 years after separation from service.  In addition, it was noted that the Veteran's medical records confirm that he is "morbidly obese," at 321 pounds.  His body mass index (BMI) is 51.14.  The examiner explained that that the Veteran's weight and BMA are known risk factors for sleep apnea.  

The evidence of record does not include any medical evidence supporting the claim on a direct basis.

The Board acknowledges the Veteran's hearing testimony that his VA treating physician, Dr. P.P., told him that blunt force trauma from his in-service motor vehicle accident caused sleep apnea to develop.  See January 2012 hearing testimony at pages 5-6.  However, despite the fact that Dr. P.P. submitted four separate written nexus opinions in October 2007, August 2008, January 2009, and December 2010 for the Veteran's lumbar spine, bilateral shoulder, and bilateral knee disorders, Dr. P.P. did not submit any written medical opinion of record pertaining to the Veteran's sleep apnea.  Although lay testimony regarding what a medical professional tells a lay person is specifically listed as one of the examples given as competent lay testimony (see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)), Dr. P.P.'s purported statement is outweighed by the clinical and more detailed examination of the February 2013 VA examiner and the November 2013 VA addendum opinion.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King, 700 F.3d at 1344.  In this case, the VA examiner reviewed and considered the evidence of record, including the Veteran's statements, and provided a medical opinion with a supporting rationale relying on medical training, knowledge, and expertise.

The Board does acknowledge the lay assertions relating the Veteran's current sleep apnea manifested in service and is related thereto.  However, even assuming that a layperson is competent to opine on this medical matter, the Board finds that the specific, reasoned opinion provided by the November 2013 VA examiner is of greater probative weight than the general lay assertions.  As discussed above, the VA examiner reviewed the evidence of record, including the Veteran's statements and reported history, and provided a rationale supported by the evidence and his own knowledge, training, and medical expertise.  Therefore, the Board finds that the weight of the competent, credible, and probative evidence shows that the Veteran does not have current sleep apnea that is related to his military service.

With regard to secondary service connection, the Board notes that the Veteran is not service-connected for a lumbar spine disorder.  There is no indication, nor has the appellant contended, that his sleep apnea is caused or aggravated by any other service-connected disability.  Thus, service connection for hemorrhoids is not warranted on a secondary basis. 38 C.F.R. § 3.310.

Accordingly, the preponderance of the evidence is against the Veteran's service connection claim for sleep apnea.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a lumbar spine disorder is denied. 
 
Service connection for a bilateral shoulder disorder is denied.  

Service connection for a bilateral knee disorder is denied.  

Service connection for hemorrhoids is denied.  

Service connection for sleep apnea is denied. 




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


